Citation Nr: 1611597	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  16-03 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1.  Entitlement to a compensable initial rating for limitation of extension, left hip.

2.  Entitlement to a compensable initial rating for limitation of extension, right hip.  

3.  Entitlement to an increased rating in excess of 10 percent for osteoarthritis, left hip.  

4.  Entitlement to an increased rating in excess of 10 percent for osteoarthritis, right hip.  

5.  Entitlement to an effective date earlier than July 26, 2013 for the award of service connection for limitation of extension, left hip.  

6.  Entitlement to an effective date earlier than July 26, 2013 for the award of service connection for limitation of extension, right hip.  

7.  Entitlement to an effective date earlier than July 26, 2013, for the assignment of a 10 percent rating for osteoarthritis, left hip. 

8.  Entitlement to an effective date earlier than July 26, 2013 for the assignment of a 10 percent rating for osteoarthritis, right hip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to December 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran participated in a Central Office hearing in September 2015 with the undersigned Veterans Law Judge (VLJ) concerning the issues of entitlement to a compensable initial rating for limitation of extension, left hip, entitlement to a compensable initial rating for limitation of extension, right hip, entitlement to an effective date earlier than July 26, 2013 for the award of service connection for limitation of extension, left hip, and entitlement to an effective date earlier than July 26, 2013 for the award of service connection for limitation of extension, right hip.  A transcript of the proceeding is associated with the record.  The Veteran also participated in a Central Office hearing in April 2009 with another VLJ.  However, the April 2009 hearing covered issues separate and distinct from the issues addressed during the September 2015 hearing by the undersigned VLJ.  The issues addressed by the April 2009 hearing were remanded by the Board in August 2012 for additional development and will be addressed by the Board in a separate decision.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total disability rating for compensation purposes based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The issue of entitlement to a TDIU was remanded by the Board in August 2012 and will be addressed by the Board in a separate decision.  Accordingly, entitlement to a TDIU will not be addressed herein.  

The issues of entitlement to a compensable initial rating for limitation of extension, left hip, entitlement to a compensable initial rating for limitation of extension, right hip, entitlement to an increased rating in excess of 10 percent for osteoarthritis, left hip, entitlement to an increased rating in excess of 10 percent for osteoarthritis, right hip, entitlement to an effective date earlier than July 26, 2013, for the assignment of a 10 percent rating for osteoarthritis, left hip, and entitlement to an effective date earlier than July 26, 2013 for the assignment of a 10 percent rating for osteoarthritis, right hip, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's claim for a higher rating for his osteoarthritis, left hip and osteoarthritis, right hip was received by VA on July 26, 2013.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than July 26, 2013 for the award of service connection for limitation of extension, left hip, are not met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

2.  The criteria for entitlement to an effective date earlier than July 26, 2013 for the award of service connection for limitation of extension, right hip, are not met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran is appealing the effective date assignments.  Once a notice of disagreement has been filed, for example contesting a downstream issue such as the effective date assigned for the disability rating, only the notice requirements for a rating decision and Statement of the Case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  38 C.F.R. § 3.159(b)(3).  The Veteran was provided the required SOC discussing the reasons and bases for not assigning earlier effective dates and cited the applicable statutes and regulations.  

VA's duty to assist has also been met.  The claims folder contains the relevant evidence concerning the claims for earlier effective dates and the Veteran has not identified any relevant outstanding evidence.  In addition, a VA examination is not warranted because the issue is not the current level of severity of the Veteran's hip disabilities, but when his claim for increased compensation was received by VA.  The Board may proceed with a decision.  

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issues decided herein and asked the Veteran about any potentially outstanding evidence relevant to the issues decided herein.  There is no suggestion of deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, id., the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Legal Criteria and Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final allowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Concerning a claim for an increased rating, if an increase in disability occurs after the claim is filed, the effective date is the date that the increase is shown to have occurred (date entitlement arose).  38 C.F.R. § 3.400(o)(1).  If an increase in disability precedes the claim by a year or less, the effective date is the date that the increase is shown to have occurred (factually ascertainable).  38 C.F.R. § 3.400(o)(2).  If an increase in disability precedes the claim by more than a year, the effective date is the date that the claim is received (date of claim).  38 C.F.R. § 3.400(o)(2); see also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide veterans with a one-year grace period for filing a claim following an increase in a service-connected disability).

The Veteran contends that he is entitled to an effective date earlier than July 26, 2013 for the award of service connection for limitation of extension, left hip and an effective date earlier than July 26, 2013 for limitation of extension, right hip, as the condition existed years earlier.  He also testified during his September 2015 hearing that he submitted a claim in the 1980s.  

Review of the record shows that VA received a claim for fracture, right hip, on May 27, 1986.  An August 1986 rating decision denied entitlement to service connection for fracture of the right hip.  An August 1986 VA letter notified the Veteran of the August 1986 rating decision and included VA Form 1-4107, describing rights to appeal the rating decision.  The Veteran did not appeal and no new and material evidence was received prior to the expiration of the period to appeal.  The August 1986 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Next, VA received a claim on June 11, 2007 for hip disability.  An August 2009 rating decision awarded service connection for osteoarthritis, left hip, and assigned a noncompensable initial rating effective June 11, 2007, the date that VA received the claim for service connection, and awarded service connection for osteoarthritis, right hip, and assigned a noncompensable initial rating, effective June 11, 2007, the date that VA received the claim for service connection.  An August 2009 VA letter advised the Veteran of the decision and included VA Form 4107, advising the Veteran of his right to appeal.  The Veteran did not appeal the decision and no new and material evidence was received prior to expiration of the period to appeal.  The August 2009 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The next correspondence from the Veteran regarding his hips was received by VA in July 26, 2013.  The Veteran was provided a VA medical examination in January 2014, which reflected limitation of extension of the hips.  A January 2014 rating decision awarded service connection for limitation of extension, left hip, effective July 26, 2013, and awarded service connection for limitation of extension, right hip, effective July 26, 2013.  

Historically, a claim for service connection for fracture of right hip was received by VA on May 27, 1986.  The issue for service connection for fracture of right hip was denied by an August 1986 rating decision.  An August 1986 VA notice letter advised the Veteran of the decision and enclosed a VA Form 1-4107, addressing the Veteran's rights to appeal.  No appeal was taken from the determination.  New and material evidence was not received prior to expiration of the period to appeal.  The August 1986 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Accordingly, this date of claim cannot serve as the basis for an earlier effective date for the award of service connection for limitation of extension, left hip and award of service connection for limitation of extension, right hip.  38 C.F.R. § 3.400(r).

The next correspondence related to the hips was received by VA on June 11, 2007.  The Board will address the potential argument that the June 11, 2007 claim received by VA was a claim for service connection for all right and left hip disabilities and that the subsequent grant of service connection for osteoarthritis of the right hip and osteoarthritis of the left hip did not extinguish the claim for all other hip disabilities.  Thus, it could be argued that the June 11, 2007 claim was still pending.  However, even if the June 11, 2007 was pending, an effective date earlier than July 26, 2013, would not be warranted.  There is no evidence, other than the Veteran's statements received after his July 26, 2013 claim for an increased rating, regarding the existence of limitation of extension of the hips prior to July 26, 2013.  Indeed, as an example, an August 2009 VA medical examination report reflected extension of the hips to 0 degrees, which is normal.  Assuming arguendo that the June 11, 2007 claim could be considered a pending claim for service connection for right and left hip disabilities other than osteoarthritis, the Board finds that an effective date earlier than July 26, 2013 is not warranted.  Again, the assignment of effective dates governing awards of service connection is the date the claim was received or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Here, entitlement did not arise until after the date of July 26, 2013, with respect to objective findings of limitation of extension.  Accordingly, an effective date earlier than July 26, 2013 is not warranted.      

Similarly, if the Veteran's argument related to the assignment of an earlier effective date is based on the regulations governing effective date assignments for an increased rating claim, effective dates earlier than July 26, 2013 would not be warranted for limitation of extension, left hip, and limitation of extension, right hip.  As discussed above, the evidence of record dated prior to July 26, 2013 does not reflect any indication of limitation of extension of the hips.  Thus, it is not factually ascertainable that there was an increase in disability prior to July 26, 2013.  The Board acknowledges the Veteran's September 2015 testimony and statements made after his July 26, 2013 claim regarding the presence of limitation of extension prior to July 26, 2013.  However, the Board cannot assign an earlier effective date solely on the Veteran's assertions that he experienced limitation of extension in his hips prior to July 26, 2013.  The Veteran is competent to note limitation of function of his hips, to include within the one year period prior to the date of receipt of his increased rating claim.  However, he has not been shown to have the requisite medical knowledge establish that he had limitation of extension of either hip to a compensable degree so as to warrant separately ratable service connection for limitation of extension pursuant to the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2015).  The first objective evidence of limitation of extension of the hips is in a January 2014 VA medical examination report.  The Board assigns greater probative value to the objective evidence rather than the Veteran's current statements and testimony that he experienced limitation of extension prior to July 26, 2013.  Accordingly, an effective date cannot be assigned earlier than July 26, 2013, the date that VA received the Veteran's claim for a higher rating.  38 C.F.R. § 3.400.

The Veteran testified that he applied for VA vocational rehabilitation and employment (VR&E) benefits and discussed his hip disabilities.  A review of the record shows that the Veteran initiated several claims related to education and (VR&E) benefits.  Even so, a claim for VA vocational rehabilitation and employment benefits and/or education does not serve as a claim for service connection or as a claim for an increased rating for the service-connected hip disabilities.  Accordingly, effective dates earlier than July 26, 2013 are not warranted on this basis. 

In addition, the Veteran has not alleged any clear and unmistakable error in prior rating decisions and; therefore, the Board will not discuss whether any prior final rating decisions contained clear and unmistakable error so as to warrant earlier effective dates for the award of service connection for limitation of extension, left hip, and award of service connection for limitation of extension, right hip.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).

In light of the above, the assignment of an effective date earlier than July 26, 2013 for the award of service connection for limitation of extension, left hip, and assignment of an effective date earlier than July 26, 2013 for the award of service connection for limitation of extension, right hip, is not warranted.  The Veteran's claims must be denied on the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than July 26, 2013 for the award of service connection for limitation of extension, left hip, is denied.

Entitlement to an effective date earlier than July 26, 2013 for the award of service connection for limitation of extension, right hip, is denied.


REMAND

During his September 2015 hearing, the Veteran testified that the symptoms and manifestations of his service-connected limitation of extension of the left hip and limitation of extension of the right hip have worsened since his last VA medical examination.  A new VA examination is required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination). 

The January 2014 rating decision, in part, assigned a 10 percent disability rating for osteoarthritis of the left hip, effective July 26, 2013, and assigned a 10 percent disability rating for osteoarthritis of the right hip, effective July 26, 2013.  In a notice of disagreement received by VA in May 2014, the Veteran wrote that he disagreed with the effective date and rating assigned to his right and left hip.  In other handwriting, it was noted that he disagreed with the effective date assigned to the left hip under Diagnostic Code 5251 and the effective date assigned to the right hip under Diagnostic Code 5251.  The October 2014 Statement of the Case only addressed the issues of entitlement to a compensable initial rating for limitation of extension, left hip, entitlement to a compensable initial rating for limitation of extension, right hip, entitlement to an effective date earlier than July 26, 2013 for the award of service connection for limitation of extension, left hip, and entitlement to an effective date earlier than July 26, 2013 for the award of service connection for limitation of extension, right hip.  During his hearing before the undersigned VLJ, the Veteran testified that he desired to contest the effective dates assigned to the 10 percent rating assignments for osteoarthritis of the left hip and osteoarthritis of the right hip.  Liberally construed, the Board finds that the May 2014 notice of disagreement also addressed the 10 percent disability ratings assigned to the service-connected osteoarthritis of the left hip and osteoarthritis of the right hip and the corresponding effective date assignments for the 10 percent disability ratings.  38 C.F.R. § 20.201 (2015); see Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  A Statement of the Case has not been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A Statement of the Case must be issued and the Veteran must be advised that to vest the Board with jurisdiction over the issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the January 2014 rating decision and notice of disagreement therewith received in May 2014, as to the issues of entitlement to an increased rating in excess of 10 percent for osteoarthritis, left hip, entitlement to an increased rating in excess of 10 percent for osteoarthritis, right hip, entitlement to an effective date earlier than July 26, 2013, for the assignment of a 10 percent rating for osteoarthritis, left hip, and entitlement to an effective date earlier than July 26, 2013 for the assignment of a 10 percent rating for osteoarthritis, right hip.  Notify the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202  (2015).  If the Veteran perfects an appeal, return the matters to the Board for appellate review.

2.  Request updated VA medical treatment records. 
 
3.  Send the Veteran a VA notice letter regarding his claim for increased ratings and ask him to identify all private medical providers from whom he has received treatment for his bilateral hip disabilities, which have not already been obtained, and complete and return a release form for each identified medical treatment provider.  

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral hip disabilities.  The claims folder must be made available for review and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed.

Report all manifestations and symptoms of the Veteran's hips, to include range-of-motion testing.  The examiner must address functional impairment, if any, during flare-ups or when the hip is used repeatedly.  If possible, indicate the amount of degree of motion lost during a period of flare-up or over-use. 

Rationale must be provided for any opinion reached.

5.  After completing the above development and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


